Exhibit 10-b EXECUTIVE EMPLOYMENT AGREEMENT This EXECUTIVE EMPLOYMENT AGREEMENT (the “Agreement”) is entered into as of January13, 2010 by and between China Aoxing Pharmaceutical Company, Inc, a company incorporated under the laws of the Florida(the “Company”), and Mr.Hui Shao, an individual (the “Executive”) and effective on the Effective Date (as hereinafter defined). The term “Company” as used herein with respect to all obligations of the Executive hereunder shall be deemed to include the Company and all of its direct or indirect parent companies, subsidiaries, affiliates, or subsidiaries or affiliates of its parent companies (collectively, the “Company”). RECITALS A.The Company desires to employ the Executive and to assure itself of the services of the Executive during the term of Employment (as defined below). B.The Executive desires to be employed by the Company during the term of Employment and under the terms and conditions of this Agreement. AGREEMENT The parties hereto agree as follows: 1. POSITION The Executive hereby accepts a position of Chief Financial Officer (the “Employment”) of the Company. 2. TERM Subject to the terms and conditions of this Agreement, the initial term of the
